     Case 1:18-cv-08468-LGS Document 152 Filed 10/08/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  ABBOTT LABORATORIES,                 Case No. 18-cv-8468 (LGS)

                        Plaintiff,
                                       Hon. Lorna G. Schofield
            -against-

  NANCY FEINBERG, HOPE FEINBERG
  SCHROY, AND DAVID FEINBERG, AS
  CO-EXECUTORS FOR THE ESTATE OF
  CAROL J. FEINBERG,

                        Defendants.




ABBOTT’S RESPONSE TO DEFENDANTS’ PRE-TRIAL MEMORANDUM OF LAW
      REGARDING THEIR AFFIRMATIVE ENTRUSTMENT DEFENSE




                                             Grossman LLP
                                             Judd B. Grossman
                                             Lindsay E. Hogan
                                             745 Fifth Avenue, 5th Floor
                                             New York, New York 10151

                                             Patterson Belknap
                                             Webb & Tyler LLP
                                             William F. Cavanaugh, Jr.
                                             1133 Avenue of the Americas
                                             New York, New York 10036

                                             Attorneys for Plaintiff
                                             Abbott Laboratories
         Case 1:18-cv-08468-LGS Document 152 Filed 10/08/20 Page 2 of 8




       Plaintiff Abbott Laboratories (“Abbott”) respectfully submits this response to Defendants’

October 1, 2020, Pretrial Memorandum of Law (Dkt. No. 139) supplementing their prior

submissions regarding their affirmative entrustment defense (see Dkt. 130 at ¶¶ 331-55). As the

record at trial will demonstrate: (1) Abbott did not entrust the Painting to an art merchant (see

Dkt. No. 132 at ¶¶ 154-57); (2) R. Bruce Duncan is not the “alter ego” of Chicago Appraisers

Association (“CAA”) (see id. at ¶¶ 158-59; Dkt. No. 141); and (3) the Sibelius Corporation

(“Sibelius”) was not a buyer in the ordinary course (see Dkt. No. 132 at ¶¶ 160-86). For each of

these independently sufficient reasons, Defendants cannot meet their burden.

       The Entrustee Was Not an Art Merchant. New York courts have held generally that a

merchant who “deals in goods of that kind” for purposes of the entrustment provision is “one who

regularly sells those goods.” Zaretsky v. William Goldberg Diamond Corp., 820 F.3d 513, 515

(2d Cir. 2016) (holding celebrity stylist not a merchant who dealt in diamonds where there was no

evidence that he regularly sold diamonds or other high-end jewelry). Defendants cite evidence

that Abbott acquired a single painting from CAA in 1988 as the sole support for their assertion

that CAA, an art-appraisal company, was a merchant for purposes of the entrustment rule. (See

Dkt. No. 139 at 1-2.) But Defendants must show that CAA regularly engaged in the business of

buying and selling artwork, and the trial record will not support that finding.1

       Apparently recognizing the dearth of evidence to support their claim that CAA actually

was a merchant, Defendants instead focus on how Abbott may have “perceived” or viewed” CAA.


1
  Defendants again try to blame the passage of time for their evidentiary shortcomings. But
Defendants knew of CAA and Duncan for over a year after they learned of Abbott’s claims, yet
they sought nothing during that time, either on an expedited basis, or during the regular course of
discovery. (See Dkt. No. 132 at ¶¶ 83-84.) And their claim that Abbott “never [tried] to elicit
evidence from Duncan” (Dkt. No. 139 at 7-8) is demonstrably false, where Abbott has produced
documents detailing interviews with Duncan as part of its investigation into thefts from its art
collection. (See Defs. Exs. 78, 140.)

                                                 2
         Case 1:18-cv-08468-LGS Document 152 Filed 10/08/20 Page 3 of 8




(See Dkt. No. 139 at 4-5). But how someone at Abbott may have perceived CAA is not the relevant

inquiry. The standard is whether, as a matter of fact, CAA was a merchant as defined under the

U.C.C. (Dkt. No. 132 at ¶¶ 154-57.) And Defendants do not come close to meeting that burden.

       The Entrustee Did Not Sell the Painting. Duncan, not CAA, sold the Painting to Sibelius.

(Id. at ¶¶ 21-23.) The bill of sale from that transaction makes no mention of CAA whatsoever.

(Id.) Faced with this uncontroverted evidence, Defendants simply conflate Duncan and CAA,

referring to them interchangeably as “Duncan/CAA,” and arguing that it would be “hyper-

technical” for the Court to find a distinction between a person and a company.2 (Dkt. No. 139 at

2.) But there is no legal or factual basis for finding that they were alter-egos for any purpose (see

generally Dkt. No. 141), especially in light of the policy considerations underlying the narrow

entrustment doctrine.

       New York, with its “worldwide reputation as a preeminent cultural center,” does not

“encourage illicit trafficking in stolen art.” Solomon R. Guggenheim Found. v. Lubell, 77 N.Y.2d

311, 320, 569 N.E.2d 426, 431 (N.Y. 1991). New York law therefore historically has sought to

“protect[] the right of the owner whose property has been stolen to recover that property, even if

it is in the possession of a good-faith purchaser.” Id. at 317. The entrustment provision of the

U.C.C. is an extremely narrow exception to this rule. Indeed, Defendants do not cite a single legal

authority for their proposition that the entrustment provision can operate to give good title to a




2
   Defendants mischaracterize Evans’s testimony in saying that “Duncan/CAA ‘periodically’
consigned art for sale through Christie’s.” (Dkt. No. 139 at 7.) To the contrary, Evans testified
that she did not know whether Duncan consigned artworks to Christie’s in his or CAA’s name.
(Pl. Ex. 106 at 126:13-20.) And there is no basis for Defendants’ claim that “Duncan/CAA
regularly sold and consigned art” to Evans and Sibelius (Dkt. No. 139 at 2), where all their
transactions were with Duncan, personally, and the bills of sale do not mention CAA at all. (See Pl.
Ex. 107 at 344:5-12 (Kaufman testifying that he never transacted business with CAA).)

                                                 3
           Case 1:18-cv-08468-LGS Document 152 Filed 10/08/20 Page 4 of 8




buyer from anyone other than the entrustee.3

         In cases where good-faith purchasers have sought to invoke the entrustment provision, New

York courts have carefully scrutinized whether the entrustee was, in fact, the seller. In Overton v.

Art Fin. Partners LLC, 166 F. Supp. 3d 388, 404–05 (S.D.N.Y. 2016), for example, the plaintiff

sought a declaratory judgment that certain artworks belonged to him, while defendants asserted

that an entity called Cerulean had acquired good title to the works from an art dealer under the

entrustment rule. Overton argued that she had entrusted the artworks not to Cerulean’s seller, but

to two related entities controlled by the same principal. The Court held that there were factual

questions as to which of the various entities was an entrustee, indicating that if the seller entity

was not an entrustee, then the entrustment rule would not apply.4 See id.

         Similarly, in Vanleigh Carpet Corp. v. Gene Schoor’s Iron Forge, 65 Misc. 2d 504, 505,

318 N.Y.S.2d 402, 404 (Civ. Ct. 1971), a carpet company’s employee sold carpet to the defendant

without permission, and then disappeared after personally receiving payment. The carpet company

sent the defendant a bill, but the defendant refused to pay, arguing that it had already paid the

employee. The court sided with the carpet company, citing U.C.C. § 2-403, holding that the loss

should be borne by the buyer where he “understood that he was purchasing carpeting from [the

employee] individually, and not as an employee of the [carpet company], and that [the buyer]

further believed that he was acquiring something which [the employee] had the right to sell for his

own account.” Id.


3
  Defendants misread Porter v. Wertz, 5 N.Y.2d 696 (N.Y. 1981). (Dkt. No. 139 at 6.) The court
there was clear that “subdivision (2) of section 2–403 of the Uniform Commercial Code is
inapplicable for three distinct reasons: (1) even if Peter Wertz were an art merchant rather than a
delicatessen employee, he is not the same merchant to whom Porter entrusted the Utrillo
painting[.]” Id. at 699–700. In so holding, the Court recognized that the distinctness of the
entrustee and seller is an independently sufficient ground for rejecting the entrustment defense.
4
    Defendants cite Overton for a general description of entrustment. (See Dkt. No. 130 at ¶ 334.)

                                                  4
         Case 1:18-cv-08468-LGS Document 152 Filed 10/08/20 Page 5 of 8




       Likewise, here, the record is crystal-clear—starting with the bill of sale itself—that Sibelius

understood that Duncan was selling the Painting personally, not on behalf of CAA. (Dkt. No. 132

at ¶¶ 21-22.) The risk that Duncan was in fact a thief must be borne by Sibelius (and subsequent

possessors, including Defendants), especially where Sibelius proceeded with the sale in the face

of numerous red flags. (See id. at ¶¶ 24-31.)

       Sibelius Was Not a Buyer In the Ordinary Course. During the relevant time period,

Eric Kaufman had an art collection worth over $1 million, and he incorporated Sibelius just before

the transaction involving this Painting as a vehicle for this and other deals with Duncan. (See Dkt.

No. 132 at ¶¶ 162-64.) He was a sophisticated art investor who bought and sold art for profit;

indeed, his own documents and testimony show that he actively marketed the Painting to multiple

potential buyers before selling it just months after taking possession, and he made a nearly three-

hundred percent profit. (See id. at ¶¶ 32, 166.) For these reasons, and especially where he was

advised on the deal by Evans (herself an art dealer), Kaufman was required to undertake a

heightened level of pre-sale diligence.5 (See id. at ¶¶ 167-68.) Regardless, for several reasons, the

Court need not reach the question of Kaufman’s art-merchant status to find that Sibelius did not

proceed with the sale in good faith:

       1.      Kaufman intentionally doctored the Painting’s written statement of provenance (a)

to conceal that Duncan was in the chain of title, and (b) to avoid disclosing the name of the gallery

where Duncan claimed the unidentified—and in fact, nonexistent—prior owners had purchased

the Painting, after the gallery had told Kaufman that it had no records of that sale. (Dkt. No. 132


5
  See MAFG Art Fund, LLC v. Gagosian, 123 A.D.3d 458, 459, 998 N.Y.S.2d 342 (2014), and
Levin v. Gallery 63 Antiques Corp., No. 04 CV 1504 KMK, 2006 WL 2802008, at *9 (S.D.N.Y.
Sept. 28, 2006) (collectively standing for the proposition that parties in art transactions may be
held to a higher standard of pre-sale diligence where they are sophisticated, or where they are
represented by an experienced art dealer).

                                                 5
         Case 1:18-cv-08468-LGS Document 152 Filed 10/08/20 Page 6 of 8




at ¶¶ 33-35.) Defendants misstate the record by claiming that Evans, not Kaufman, prepared the

fraudulent provenance statement. (Dkt. No. 139 at 14.) Although Evans, at Kaufman’s request,

prepared an insurance valuation also intentionally misstating the provenance (Pl. Ex. 39), Kaufman

admittedly prepared at least one other incomplete provenance statement to try to market and sell

the Painting (Dkt. No. 132 at ¶ 33-35).

        2.      The best evidence of market value is the price a willing buyer actually pays. See

Arthur Properties, S.A. v. ABA Gallery, Inc., No. 11 CIV. 4409 LAK, 2011 WL 5910192, at *3

(S.D.N.Y. Nov. 28, 2011) (“By definition, the fair market value of an asset such as a work of art

[] is the price that a willing buyer and a willing seller would agree to in an arm’s length

transaction[.]”). And here, $85,000 was obviously below the Painting’s actual market value where

just several months after acquiring the Painting from Duncan, Kaufman sold it for almost three

times that amount. (Dkt. No. 132 at ¶ 26.) There is no evidence to support Defendant’s bald

speculation that the $250,000 sale price paid by Berry-Hill reflects nothing more than “a

particularly eager buyer” (Dkt. No. 139 at 15-16), where the purchaser was a Manhattan art gallery

literally in the business of selling art for profit.

        3.      Kaufman’s own documents show that he understood that inquiry to a catalogue

raisonné preparer would have been critical, yet he admittedly did not do so. (See Dkt. No. 132 at

¶¶ 31, 36.) While Defendants question whether Kaufman “should have gone to the Smithsonian”

or to “Washington, D.C.” to consult those papers (Dkt. No. 139 at 18-19), the McCausland Papers

demonstrating Abbott’s ownership of the Painting are part of the Archives of American Art, which

has     “had     a     presence      in     New        York   City   since   the   late   1950s.”

See https://www.aaa.si.edu/news/new-york-research-center-officially-open. So the absence of the

internet in 1987 is irrelevant to whether Kaufman exercised proper pre-sale due diligence.



                                                       6
         Case 1:18-cv-08468-LGS Document 152 Filed 10/08/20 Page 7 of 8




       4.      That Kaufman continued to buy art for resale from Duncan after Evans uncovered

Duncan’s criminal conduct hardly “reflects Kaufman’s good faith and honesty in fact.”6 (Dkt. No.

139 at 19.) Indeed, at the very same time that Kaufman was representing Evans concerning serious

“questions” about Duncan’s forgery scheme, he purchased and then resold (through Sibelius) two

other stolen Abbott paintings from Duncan. (See Dkt. No. 132 at ¶ 40.) And while Evans refunded

all her clients who had purchased works from Duncan (see Pl. Ex. 106 at 37:14-40:6, 47:18-49:10),

Kaufman, for his part, never disclosed the serious questions about Duncan to anyone, including

the gallery to whom he sold the Painting.7

                                          CONCLUSION

       CAA was not an art merchant. CAA did not sell the Painting. Sibelius was not a buyer in

the ordinary course where it bought the Painting despite red flags that the sale “violate[d] the rights

of another person in the goods.” Accordingly, the entrustment doctrine does not apply, and,

therefore, Defendants never acquired good title to Abbott’s stolen Painting.




6
  The record is clear that Kaufman did not contact the FBI on his own initiative, but at the behest
of Evans, his then-client, who had incurred financial losses after refunding buyers of Duncan’s
forgeries. (See Pl. Ex. 106 at 47:18-49:10.)
7
 Defendants make too much of the FBI’s decision not to prosecute Duncan for his thefts. Duncan
was prosecuted, he pleaded guilty, and he was imprisoned for other federal crimes following the
FBI’s investigation. USA v. Duncan, Case No. 90-cr-00076 (E.D.N.C.).

                                                  7
       Case 1:18-cv-08468-LGS Document 152 Filed 10/08/20 Page 8 of 8




Dated: October 8, 2020
       New York, New York
                                               GROSSMAN LLP


                                         By:
                                               Judd B. Grossman
                                               jgrossman@grossmanllp.com
                                               Lindsay E. Hogan
                                               lhogan@grossmanllp.com
                                               745 Fifth Avenue, 5th Floor
                                               New York, New York 10151
                                               (t): (646) 770-7445

                                               -and-

                                               William F. Cavanaugh, Jr.
                                               wfcavanaugh@pbwt.com
                                               PATTERSON BELKNAP WEBB &
                                               TYLER LLP
                                               1133 Avenue of the Americas
                                               New York, New York 10036
                                               (t): (212) 336-2793

                                               Attorneys for Plaintiff
                                               Abbott Laboratories




                                     8
